DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the remarks and amendments filed on 02/22/2022. The objections to the specification and claims have been withdrawn. Claims 1-10 remain pending for consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Compressor
Condenser
DC negative high-voltage generator
Humidity sensor
Air compressor
Filter device
Overflow pipe
No new matter should be entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over T. Bolynn (US. 3412571, herein after referred to as Bolynn) in view of US. 5353585 (herein after referred to as Munk) and in further view of US. 20110011115 A1 (herein after referred to as Bushnell).
Regarding claim 1, Bolynn teaches a container for the dry fog humidity control and freshness preservation of fruits and vegetables, comprising a container body (part 12 Figure 1) and a refrigeration unit (refrigeration producer in Col. 3 line 36), wherein the refrigeration unit comprises a compressor (compressor 16 in Col. 3 line 36), an evaporator (evaporator 19 in Col. 3 
Bolynn teaches the invention as described above, but fails to explicitly teach wherein the dry fog atomization spray head comprises a gas cavity, a liquid cavity, a mixing cavity and a nozzle; wherein a liquid inlet of the liquid cavity is in communication with the water tank; wherein a gas inlet of the gas cavity is connected with an air compressor.
However, Munk teaches wherein the dry fog atomization spray head (spray nozzle 251 Col. 5 line 39) comprises a gas cavity (central bore 253 Fig. 2), a liquid cavity (conduit 254 Fig. 2), a mixing cavity (see below annotated Fig. of Munk) and a nozzle (see below annotated Fig. of Munk); wherein a liquid inlet (see below annotated Fig. of Munk) of the liquid cavity is in communication with the water tank (source 292 Fig. 2), wherein a gas inlet (see below annotated Fig. of Munk) of the gas cavity is connected with an air compressor (source 291 Fig. 2).

    PNG
    media_image1.png
    331
    789
    media_image1.png
    Greyscale


Furthermore, Applicant indicates in paragraph [0006] of the specification that a “dry fog atomization spray head generating dry fog through compressed air (typically connected to an air compressor) and comprising a gas cavity, a liquid cavity, a mixing cavity and a nozzle are prior art”.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the evaporator is slantwise arranged from top to bottom.
However, Bushnell teaches wherein the evaporator (evaporator coil 32 Fig. 5) is slantwise arranged from top to bottom (paragraph [0024]) to assist in condensate drainage.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigeration system of the combined teachings to include an evaporator slantwise arranged from top to bottom in view of the teachings of Bushnell to assist in condensate drainage.
Regarding claim 5, the combined teachings teach wherein an overflow pipe (overflow outlet 37 Figure 2 of Bolynn) is disposed on the water tank (Col. 4 lines 25-26 of Bolynn).
Regarding claims 6 and 10, the combined teachings teach wherein the container body is divided into a first container body and a second container body by a partition (air handling unit casing 28 partitions the trailer into two sections see Figure 4 of Bolynn), wherein the evaporator .
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bolynn in view of Munk in view of Bushnell and in further view of Azukizawa et al. (US. 20060131449A1, herein after referred to as Azukizawa).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a negative ion generating apparatus, wherein the negative ion generating apparatus comprises a negative ion releasing tip, and the negative ion releasing tip is disposed in the gas cavity and adjacent to the mixing cavity.
However, Azukizawa teaches a negative ion generating apparatus (ionizing needle 60, capillary carriers 20, first electrode 11, and second electrode 40 Figure 1 of Azukizawa), wherein the negative ion generating apparatus comprises a negative ion releasing tip (ionizing needle 60 Figure 1 of Azukizawa), and the negative ion releasing tip is disposed in the gas cavity and adjacent to the mixing cavity (paragraph [0026] of Azukizawa) to provide better food preservation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigeration system of the combined teachings to include a negative ion generating apparatus, wherein the negative ion generating apparatus comprises a negative ion 
The combined teachings teach the invention as described above but fail to explicitly teach the negative ion generating apparatus comprises a DC negative high-voltage generator.
However, Azukizawa discloses a high voltage source 70 (paragraph [0021] and Figure 1) and further more Applicant has not disclosed that having a DC negative high-voltage generator does anything more than produce the predictable result of generating negative ions. Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the high voltage source of Azukizawa and meet the claimed limitations in order to provide the predictable results of providing negative ions.
Regarding claim 7,.
Claims 3, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bolynn in view of Munk in view of Bushnell and in further view of Meng et al. (CN. 105053175A, herein after referred to as Meng).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein a humidity sensor is disposed in the container body.
However, Meng teaches wherein a humidity sensor (humidity sensor 3 in paragraph [0041]) is disposed in the container body to allow monitoring of the humidity level so that the stored goods do not go bad.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify refrigeration system of the combined teachings to include a humidity sensor disposed in the container body in view of the teachings of Meng to allow monitoring of the humidity level so that the stored goods do not go bad.
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein a filter device is disposed at a water inlet of the water tank.
However, Meng teaches wherein a filter device (water purifier 41 in paragraph [0050]) is disposed at a water inlet (water pipe 42 Figure 1) of the water tank to keep impurities from getting in the tank.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigeration system of the combined teachings to include a filter device disposed at a water inlet of the water tank in view of the teachings of Meng to keep impurities from getting in the tank.
Regarding claims 8 and 9, the combined teachings teach wherein the container body is divided into a first container body and a second container body by a partition (air handling unit .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763